Citation Nr: 0943314	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss. 

2.  Entitlement to service connection for foot fungus on the 
right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1952 to June 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Manchester, New 
Hampshire (RO).  

In a March 2008 rating decision, the RO denied service 
connection for bilateral hearing loss and for fungus on right 
foot.  The Veteran appealed both issues.  By the way of a 
September 2008 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from October 22, 2007.  The 
Veteran appealed the assigned rating. 

The Board notes that it appears the Veteran seeks to file a 
claim for service connection for tubular adenoma of the 
colon, to include as due to radiation exposure.  It is noted 
that with a statement received in March 2009, the Veteran 
submitted a private medical statement from Dr. G. F. Westover 
dated July 2004, in which Dr. Westover indicated that the 
Veteran's colon condition was related to his radiation 
exposure.  The RO has not yet addressed this issue and it is 
REFERRED back for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for foot 
fungus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

From the effective date of service connection, the Veteran's 
bilateral sensorineural hearing loss has not been manifested 
by findings more severe than a pure-tone average of 41 
decibels with 86 percent speech discrimination (Level II) in 
the right ear, and a pure-tone average of 44 decibels with 84 
percent speech discrimination (Level II) in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating 
have not been met for the Veteran's bilateral sensorineural 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code (Code) 6100, 4.86 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The appellant was afforded a VA 
audiology examination in September 2008.  The Board notes 
that in the examination report, the VA audiologist described 
the functional effects caused by the Veteran's hearing 
disability; thus, there is sufficient evidence for the Board 
to consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007)

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000).  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

2.  Increased Rating Claim for Bilateral Sensorineural 
Hearing Loss

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities found in 38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases involving the assignment of an initial rating 
following the initial award of service connection, VA must 
address all evidence that was of record from the date of the 
filing of the claims on which service connection was granted 
(or from other applicable effective date).  Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See id.; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" ratings.  
Here, the symptomatology of the Veteran's disability has been 
consistent throughout the adjudication of the claim.  Thus, 
staged ratings are not warranted in this case. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009)

The Veteran claims entitlement to an initial compensable 
disability rating for his bilateral sensorineural hearing 
loss.  The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purpose 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including pure-tone threshold 
average and speech discrimination (Maryland CNC test).  
38 C.F.R. § 4.85 (b).  In circumstances where an examiner 
certifies that the use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or where 
there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used 
to determine the Roman numeral designations (I through XI) 
for hearing impairment based only on pure-tone threshold 
average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater.  Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a),(b).  

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI or Table IVa, then 
Table VII is used to determine the rating assigned by 
combining the Roman numeral designation for hearing 
impairment of each ear.  The percentage evaluation is found 
on Table VII by intersecting the horizontal row appropriate 
for the numeric designation for the ear with the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear with the poorer hearing.  
38 C.F.R. § 4.85(e). 

In determining the appropriate rating for the Veteran's 
hearing impairment, VA must also consider whether an extra-
schedular evaluation under 38 C.F.R. § 3.321(b) should be 
assigned in the case where the disability affect on the 
Veteran's occupational function and daily activities.  See 
Martinak, 21 Vet. App. at 447. 

In this appeal, the Veteran's hearing impairment is 
determined by medical findings that are recorded in the 
September 2008 VA examination.  The VA examiner reported that 
the Veteran had difficulty hearing when he attended meetings 
and he required his wife to help interpret what had been 
spoken by others at the meeting.  The Veteran also reported 
that his tinnitus interfered with his ability to listen to 
music. 

The audiometric findings in the September 2008 examination 
report revealed pure-tone thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz, were as follows: 20, 25, 25, 40, and 
75 decibels in the right ear; and 20, 25, 25, 45, and 80 
decibels in the left ear.  Pure-tone threshold averages were 
41 in the right ear and 44 in the left ear.  Speech 
recognition testing revealed speech recognition abilities 
were 86  percent in the right ear and 84 percent in the left 
ear.  The Veteran was diagnosed with mild to severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear. 

There is no other pertinent medical evidence of record 
regarding the Veteran's bilateral hearing loss. 

Based on the audiological findings from the September 2008 VA 
examination, the Veteran has an average pure-tone threshold 
of 41 decibels with speech discrimination of 86 percent in 
the right ear, and an average pure-tone threshold of 44 
decibels with speech discrimination of 84 percent in the left 
ear.  Under the application of Table VI, the Veteran's 
hearing acuity at the time of that VA examination constitutes 
a Level II in both ears.  See 38 C.F.R. § 4.85 (b).  The 
application of these levels under Table VII warrants a non-
compensable rating for hearing loss where both ears 
constitute a Level II.  See 38 C.F.R. § 4.85(e).  

The Board has also considered whether a referral for extra-
schedular rating is warranted in this case under 38 C.F.R. § 
3.321(b)(1).  The evidence of record shows that the 
functional effect of the Veteran's hearing impairment 
includes his difficulty hearing in groups of people.  
Although Veteran's disability causes him some functional 
impairment, the evidence of records does not show that the 
bilateral hearing loss has resulted in marked interference 
with Veteran's earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Board therefore finds that the impairment resulting from the 
Veteran's bilateral hearing loss is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Board noted the Veteran's contention that he should 
receive a compensable rating for his bilateral hearing loss 
because his tinnitus is currently assigned a 10-percent 
disability rating.  The Board points out that the level of 
compensation assigned to a disability is determined by the 
mechanical application of the applicable diagnostic criteria 
to the evidence in the record unless there is evidence that 
warrants a referral for extra-schedular rating is warranted.  
Here, the Veteran's hearing loss disability has been rated as 
noncompensable under a general set of criteria applicable to 
impairments of auditory acuity found at 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The evidence does not support a 
finding for a compensable evaluation.  38 C.F.R. § 4.85.  
Further, there is no evidence that shows a referral for 
extra-schedular considerations is warranted. 

Based on the foregoing, the Board finds that the evidence of 
record warrants a non-compensable disability rating since the 
effective date of the grant of service connection.  As such, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to a compensable disability rating for 
his service connected bilateral hearing loss. 


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied. 


REMAND

The Veteran claims entitlement to service connection for foot 
fungus on the right foot.  He contends that he incurred this 
condition while he was stationed in Korea and worked in muddy 
and wet conditions as he loaded weapons onto aircrafts.  The 
Veteran provided several statements in which he describes how 
he administered self-treatment (on the advice from medical 
professionals) for his condition since 1953.  As explained 
below, the Board finds that additional development is 
necessary prior to adjudication of the claim.  Specifically, 
a VA examination is necessary to determine the nature and 
etiology of the Veteran's foot fungus. 

The record contains several private physician statements that 
indicate a medical nexus between the Veteran's foot fungus 
and his service in Korea.  See November 2007 statement from 
Dr. Westmore, March 2008 and January 2009 statements from Dr. 
Zdrnja, and April 2008 statement from Dr. Hammond.  In each 
of these statements, the private physician noted the Veteran 
reported a subjective history that associated the onset of 
his symptoms with his service in Korea.  Additionally, both 
Dr. Zdrnja and Dr. Westmore noted that toenail fungus can be 
resilient to treatment and has been known to persist for long 
periods of time.  None of these statements, however, provides 
a clear medical opinion that the Veteran's current foot 
fungus is related to his service.  As such, a VA examination 
is necessary to determine to the nature and likely etiology 
of the Veteran's foot fungus on his right foot.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of the Veteran's 
foot fungus on his right foot.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings from the 
examination, the examiner is requested to 
provide a diagnosis corresponding to any 
foot fungus.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed foot fungus is etiologically 
related to the Veteran's period of service.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  The RO/AMC should then re-adjudicate 
the claim under review here.  If any 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


